NO. 12-04-00077-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JEFFERY LEN JACKSON.                              §     APPEAL FROM THE 123RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SHELBY COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant Jeffery Len Jackson appeals from the revocation of his deferred adjudication
probation.  His counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 
Appellant filed a pro se brief.  We affirm.

Background
            After waiving indictment, Appellant was charged by information with aggravated sexual
assault of a child younger than 14 years of age.  See Tex. Pen. Code Ann. § 22.021(a)(1)(B)(i),
(a)(2)(B) (Vernon Supp. 2005).  On June 20, 2003, Appellant pleaded guilty to the charge and
received deferred adjudication probation for ten years. On September 19, 2003, the State filed a
motion to revoke Appellant’s probation and proceed to final adjudication, alleging that Appellant
had violated the terms of his probation.  After a hearing on the State’s motion, the trial court
adjudicated Appellant and sentenced him to imprisonment for life.  This appeal followed.
            On original submission, we dismissed the appeal for want of jurisdiction.  See Jackson v.
State, No. 12-04-00077-CR, 2004 WL 1123828, at *1 (Tex. App.–Tyler 2004) (not designated for
publication).  Appellant’s counsel subsequently filed an Anders brief and a motion for rehearing,
which was overruled.  On petition for discretionary review, the court of criminal appeals reversed
and remanded, holding that we had jurisdiction to address issues relating to events at the punishment
hearing, the sentence, and other procedural issues.  Jackson v. State, No. PD-1113-04, slip op. at 6
(Tex. Crim. App. June 22, 2005) (not designated for publication).  Accordingly, we will conduct an
Anders review.
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. t. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), 
stating that he has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal can be predicated.  He
further relates that he is well acquainted with the facts in this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a
chronological summation of the procedural history of the case and further states that Appellant’s
counsel is unable to raise any arguable issues for appeal.  As required by Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s counsel also moved for leave to withdraw.  We
carried the motion for consideration with the merits of the appeal.  
            Appellant filed a pro se brief in which he raised three issues: (1) whether the trial court had
jurisdiction over the parties and subject matter when Appellant was tried upon an information that
was not supported by a valid complaint/affidavit; (2) whether the evidence was sufficient to support
the conviction; and (3) whether Appellant’s guilty plea was knowingly and intelligently entered.  
            Following the procedures outlined in Anders, we have independently reviewed the record. 
The record does not support Appellant’s arguments, and we agree with counsel that the appeal is
without merit.
Disposition
            Having found no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed.
Opinion delivered December 14, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT PUBLISH)